DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I-b (i.e., claims 1 and 10-16) in the reply filed on 11/02/21 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/21 was considered by the examiner.
Drawings
The drawings were received on 03/12/20.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,”  “The present invention”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. It does not appear to capture the essence of the disclosed/claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “preparing an electrode layer”, “preparing a porous support layer” and “wherein the preparing of the electrode layer comprises: forming a functional layer…and forming an electrolyte layer” in claim 1 is of uncertain meaning, thereby rendering the scope of the claim vague and indefinite.  The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite method steps or sequence. 
Claim 11 recites the limitation "the dried porous support" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology throughout the present claims for clarity and precision. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seol et al 2020/0014037.
As to claim 1:
Seol et al disclose a method/process for making/manufacturing a membrane electrode assembly (0041-0058; 0071-0076) comprising preparing/depositing an electrode layer on both surfaces of a porous support layer/porous substrate, wherein the electrode layer includes a conductive binder resin (i.e., first/second binder materials including a cationic conductive 0046-0048]) and a catalyst layer/composite (0044-0045; 0071-0076), and then forming an electrolyte layer thereon (0091; 0040-0041; 0046-0048, 0044-0045; 0039; 0038; 0071-0076). Seol et al disclose applying heat to the electrode layer, and/or drying using an oven or a spray dryer (0056-0057). Seol et al disclose hot pressing (0095). 
Thus, the present claim is anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seol et al 2020/0014037 as applied to claim1 above, and further in view of Maruyama et al 2017/0294670.
Seol et al is applied, argued and incorporated herein for the reasons expressed supra.
As to claim 10:
Seol et al disclose the step of impregnating the porous support/porous substrate with second binder composition in the slurry (i.e., taken to represent applicant’s materially undefined pretreatment process comprising dipping)(0041; 0081-0088) at a room temperature or at a temperature of about 80°C (0090). 
However, the preceding reference does not expressly disclose the dipping/impregnating time of pretreatment process. 
In connection with this, Maruyama et al disclose that it is known in the art to make a membrane electrode assembly including a porous membrane/support which was impregnate/dried for 5 minutes to obtain a solid polymer electrolyte membrane reinforced with expanded polymeric material, thereby improving the dimensional change ratio of the membrane when swelled  and the power generation performance when assembled (0067; Examples 1-5).
In view of the above, it would have been within the ambit of a skilled artisan to carry out the dipping/impregnating pretreatment process of Seol for the disclosed period of time as Maruyama et al teach that the dipping/impregnating/drying time of the membrane of a membrane electrode assembly is beneficial for obtaining a solid polymer electrolyte membrane reinforced with expanded polymeric material exhibiting improved dimensional change ratio of the membrane when swelled and power generation performance when assembled. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a reasonable search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the method for manufacturing the membrane electrode assembly comprising the specific combination of components/materials and method steps satisfying all the limitations recited in dependent claim 11. 
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note that claims 12-16 are also allowable by virtue of their dependence from dependent claim 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727